Order, Supreme Court, New York County (Carol Edmead, J.), entered December 14, 2004, which denied petitioner’s application to annul respondents’ determination of petitioner’s jail-time credit, and dismissed the petition, unanimously affirmed, without costs.
The proceeding is barred by res judicata, petitioner’s claims herein arising out of the same transaction as those he raised in Matter of Santiago v Brown (Sup Ct, Orleans County, Oct. 2, 2003, Punch, J., Index No. 03-29063; see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]), namely, the calculation by respondent New York City Department of Correction of his jail-time credit for the periods March 31, 1996 to July 3, 1996 and February 26, 1998 to January 28, 2000. In any event, on the merits, with respect to the first period, contrary to petitioner’s claim, he was in fact given credit, and, with respect to the second period, he is not entitled to a credit since the same time was credited against the federal sentence he was then serving. Fetitioner’s state sentence did not commence until September *29113, 2002, when he completed his federal sentence (see Penal Law § 70.30 [3]; Matter of Kalamis v Smith, 42 NY2d 191, 197-198 [1977]; cf. 18 USC § 3585 [b]; United States v Smith, 812 F Supp 368, 371, 374 [ED NY 1993]). Concur—Buckley, P.J., Mazzarelli, Marlow, Sullivan and Sweeny, JJ.